11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT


Russell Scott Jones and Westex                        * From the County Court at
Notrees, LP,                                            Law of Ector County,
                                                        Trial Court No. CC-22,135

Vs. No. 11-12-00167-CV                                * June 30, 2014

R.O. Pomroy Equipment Rental, Inc.                    * Opinion by Willson, J.
d/b/a Roper, Inc.                                       (Panel consists of: Wright, J.,
                                                        Willson, J., and Bailey, J.)


       This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is modified to reflect that R.O. Pomroy Equipment
Rental, Inc. d/b/a Roper, Inc. is entitled to recover prejudgment interest at the rate of
18% simple interest on the unpaid balance of $9,994.53 and is entitled to collect
postjudgment interest at the rate of 18% from the date of the trial court’s judgment
until the judgment is paid in full. As modified, the judgment of the trial court is
affirmed. The cause is remanded to the trial court for the calculation of the amount
of prejudgment interest and for rendition of judgment in accordance with the opinion
of this court. The costs incurred by reason of this appeal are taxed against Russell
Scott Jones and Westex Notrees, LP.